TERM LOAN AGREEMENT Dated as of November2, 2007 among THERMACLIME, INC., CHEROKEE NITROGEN HOLDINGS, INC., NORTHWEST FINANCIAL CORPORATION, CHEMEX I CORP., CHEMEX II CORP., CHEROKEE NITROGEN COMPANY, CLIMACOOL CORP., CLIMATECRAFT, INC., CLIMATE MASTER, INC., DSN CORPORATION, EL DORADO CHEMICAL COMPANY, INTERNATIONAL ENVIRONMENTAL CORPORATION, KOAX CORP., LSB CHEMICAL CORP., THE CLIMATE CONTROL GROUP, INC., TRISON CONSTRUCTION, INC., THERMACLIME TECHNOLOGIES, INC., and XPEDIAIR, INC., as the Borrowers, LSB INDUSTRIES, INC., as Parent, THE PERSONS LISTED ON SCHEDULE 1.01(d) HERETO, as Lenders, BANC OF AMERICA LEASING& CAPITAL, LLC, not in its individual capacity but solely as Administrative Agent and as Collateral Agent, and BANK OF UTAH, not in its individual capacity but solely as Payment Agent BANC OF AMERICA LEASING& CAPITAL, LLC, as Arranger TERM LOAN AGREEMENT This TERM LOAN AGREEMENT (“Agreement”) is entered into as of November2, 2007, among THERMACLIME, INC., an Oklahoma corporation (“ThermaClime”), CHEROKEE NITROGEN HOLDINGS, INC., an Oklahoma corporation (“Cherokee”), NORTHWEST FINANCIAL CORPORATION, an Oklahoma corporation (“NFC”), CHEMEX I CORP., an Oklahoma corporation, CHEMEX II CORP, an Oklahoma corporation, CHEROKEE NITROGEN COMPANY, an Oklahoma corporation (“CNC”), CLIMACOOL CORP., an Oklahoma corporation, CLIMATECRAFT, INC., an Oklahoma corporation, CLIMATE MASTER, INC., a Delaware corporation, DSN CORPORATION, an Oklahoma corporation (“DSN”), EL DORADO CHEMICAL COMPANY, an Oklahoma corporation (“EDCC”), INTERNATIONAL ENVIRONMENTAL CORPORATION, an Oklahoma corporation, KOAX CORP., an Oklahoma corporation, LSB CHEMICAL CORP., an Oklahoma corporation, THE CLIMATE CONTROL GROUP, an Oklahoma corporation, TRISON CONSTRUCTION, INC., an Oklahoma corporation (“Trison”), THERMACLIME TECHNOLOGIES, INC., an Oklahoma corporation, and XPEDIAIR, INC., an Oklahoma corporation, as borrowers (each a “Borrower” and collectively the “Borrowers”), LSB Industries, Inc., a Delaware corporation (“Parent”), as a guarantor, each Lender from time to time party hereto, BANC OF AMERICA LEASING& CAPITAL, LLC, not in its individual capacity but solely as Administrative Agent and as Collateral Agent, and BANK OF UTAH, not in its individual capacity but solely as Payment Agent. PRELIMINARY STATEMENTS: The Borrowers have requested that the Lenders provide a term loan facility, and Parent, in light of the direct and indirect benefits to Parent of the availability of such term loan facility to the Borrowers, has agreed to guarantee the obligations of the Borrowers. The Lenders have indicated their willingness to make a single advance term loan facility available to the Borrowers, on the terms and subject to the conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01
